Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the 101 rejections of claims 9-10, applicant added a processor to claim 9, however the processor could be a software processor, therefore, the amendment does not overcome the 101 rejections.  Examiner suggests applicant amend the claim to add the “hardware” in front of the processor.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10,15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 9 recites an apparatus comprising a processor…a receiver…a transmitter…There isn’t any structural elements associated with the claims apparatus. Even though a processor is being claimed, however the cited processor could also be a  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (us 2007/0073882) (hereinafter Brown) in view of Haraki (us 2009/0265455) and further in view of Bhatia et al (us 2020/0059976) (hereinafter Bhatia).
As regarding claim 1, Brown discloses a processor, configured to allocate a first ethernet media access control (MAC) address to a terminal (see Brown par 0028, allocate MAC address to the device and send the allocated MAC address to the device); and a transceiver, configured to send the first ethernet MAC address to the terminal (see Brown par 0028, send the allocated MAC address to the device).
 Brown is silent in regard to the concept of the first ethernet MAC address uniquely identifies the terminal or a packet data unit (PDU) session of the terminal within 
Hiraki teaches the concept of the first ethernet MAC address uniquely identifies the terminal or a packet data unit (PDU) session of the terminal within a global network range (see Hiraki par 0044, check to make sure the MAC address is not duplicate (i.e. unique MAC address)), wherein the first ethernet MAC address is a source MAC address of a packet sent by the terminal (see Hiraki par 0055, the source address is the MAC address of the device transmitting the frame).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hiraki to Brown because they're analogous art.  A person would have been motivated to modify Brown with Hiraki’s teaching for the purpose of preventing MAC address duplication in devices (see Hiraki par 0011).
The combination of Brown-Hiraki is silent in regard to the concept of the terminal being communicatively coupled to the apparatus via a radio access network.
Bhatia teaches the concept of the terminal being communicatively coupled to the apparatus via a radio access network (see Bhatia par 0056-0057, 5G controller 125 (i.e. apparatus) connects to the device 110 (i.e. terminal) via a 5G network which is a radio access network).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhatia to Brown-Hiraki because they're analogous art.  A person would have been motivated to 

As regarding claim 2, Brown-Hiraki-Bhatia discloses receive a second ethernet MAC address from the terminal (see Hiraki 0073, the device update its own MAC address and stored in the retention unit, and in par 0078-0079, the server receive the address from the device, this address could be the second address because after the device store the updated address in the retention unit, the server will receive the device mac address from the device, the server will check for duplication of mac address and ensure the device’s mac address is unique, and this process is repeated); and the processor is further configured to determine that the second ethernet MAC address does not uniquely identify the terminal or the PDU session of the terminal within the global network range (see Hariki par 0082, determine if the address is duplicate).   The same motivation was utilized in claim 1 applied equally well to claim 2.

As regarding claim 3, Brown-Hiraki-Bhatia discloses send the first ethernet MAC address to a network device, wherein the first ethernet MAC address is used to establish a correspondence between the first ethernet MAC address and an identifier of a subscriber corresponding to the terminal (see Hiraki par 00065, store mac address and device ID).  The same motivation was utilized in claim 1 applied equally well to claim 3.



As regarding claim 6, Brown-Hiraki-Bhatia discloses a type of the PDU session of the terminal is an Ethernet type (see Hiraki 0062, send and receive Ethernet frames).  The same motivation was utilized in claim 1 applied equally well to claim 6.

As regarding claim 7, Brown-Hiraki-Bhatia discloses receiving, by a terminal, a first ethernet media access control (MAC) address from a first network device (see Brown par 0028, the server transmit the MAC address to the device, therefore the device receives the MAC address), the terminal being communicatively coupled to the apparatus via a radio access network (see Bhatia par 0056-0057, 5G controller 125 (i.e. apparatus) connects to the device 110 (i.e. terminal) via a 5G network which is a radio access network); wherein the first ethernet MAC address uniquely identifies the terminal or a packet data unit PDU session of the terminal within a global network range (see Hiraki par 0044, check to make sure the MAC address is not duplicate (i.e. unique MAC address)); and sending, by the terminal, a packet, wherein a source MAC address of the packet is the first ethernet MAC address (see Hiraki par 0055, the source address is the MAC address of the device transmitting the frame). The same motivation was utilized in claim 1 applied equally well to claim 7.

As regarding claim 8, Brown-Hiraki-Bhatia discloses a type of the PDU session of the terminal is an ethernet type (see Hiraki 0062, send and receive Ethernet frames).  The same motivation was utilized in claim 1 applied equally well to claim 8.

As regarding claim 11, Brown-Hiraki-Bhatia discloses receive the first Ethernet MAC address from the terminal prior to the processor allocating the first Ethernet MAC address to the terminal (see Hiraki par 0041-0046, the device send MAC information to server, then the server check to see if the MAC is duplicate…and send MAC to device).  The same motivation was utilized in claim 1 applied equally well to claim 11.

As regarding claim 12, Brown-Hiraki-Bhatia discloses radio access network is part of a 5G network (see Bhatia par 0056-0057).  The same motivation was utilized in claim 1 applied equally well to claim 12.

As regarding claims 13-14, the limitations of claims 13-14 are similar to limitations of rejected claims 11-12 therefore rejected for the same rationale.

As regarding claims 9-10, 15-16 the limitations of claims 9-10,15-16 are similar to limitations of rejected claims 1-3,5-8,11-14 therefore rejected for the same rationale.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown-Hiraki-Bhatia as applied to claim 1 above an further in view of Cholas et al (us 2011/0219229) (hereinafter Cholas).
As regarding claim 4, Brown-Hiraki-Bhatia discloses the invention as claims in claim 1 above and further discloses configured to establish a correspondence between the first ethernet MAC address and an identifier of a subscriber corresponding to the terminal (see Hiraki par 00065, store mac address and device ID).
Brown-Hiraki-Bhatia is silent in regard to the concept of send the correspondence to a network device, wherein the correspondence is used for a generation of a bill of the subscriber.  
Cholas teaches send the correspondence to a network device, wherein the correspondence is used for a generation of a bill of the subscriber (see Cholas 0168, transmit MAC address and subscriber ID to billing server, it is obvious that the billing server will carry out the function of the billing server such as generate or create billing information with the information received).
  It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cholas to Brown-Hiraki-Bhatia because they're analogous art.  A person would have been motivated to modify Brown-Hiraki-Bhatia with Cholas’ teaching for the purpose of charging the user/subscriber for the service use by the user’s device.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUYEN M DOAN/Primary Examiner, Art Unit 2452